                         Case 4:20-cv-00152-RSB-CLR Document 5 Filed 09/10/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  JULIUS JAMES LARRY,

                                            Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     4:20-cv-152
                                           V.                                    CASE NUMBER:
                  DARRION MYERS,

                                            Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of the Court dated September 1, 2021, the Report and Recommendation

                    of the Magistrate Judge is adopted as the opinion of the Court. Petitioner's petition for writ of

                    habeas corpus is dismissed. A Certificate of Appealability and in forma pauperis on

                    appeal are denied. This case stands closed.




           Approved by: ________________________________
                         ______________
                                     _ _______________
                                     __




           September 10, 2021                                                  John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By)
                                                                               (B y) Deputy
                                                                                By)  Deputy Clerk
                                                                                            Cler
                                                                                              errk
GAS Rev 10/2020
